Citation Nr: 1009318	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral weak foot, with plantar callosities, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

In an August 2009 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a January 2010 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in January 2010 for development in 
compliance with the Joint Motion.


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's 
decision with respect to the bilateral foot disability issue, 
finding that the Board's August 2009 decision failed to 
provide adequate reasons and bases for why the Veteran was 
not entitled to an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).  Therefore, the Board finds that 
its decision of August 14, 2009 failed to provide the Veteran 
due process under the law.  Accordingly, in order to prevent 
prejudice to the Veteran, the part of the August 14, 2009 
decision of the Board that denied an increased evaluation for 
service-connected bilateral weak foot, with plantar 
callosities, must be vacated, and a new decision will be 
entered as if that part of the August 14, 2009 decision by 
the Board had never been issued.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
bilateral foot disability is manifested by flatfeet, pain, 
limitation of motion to 10 degrees of dorsiflexion and 40 
degrees of plantar flexion, and mildly painful callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
weak foot, bilateral, with plantar callosities, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5277, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in February 2005 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in March 
2006, October 2007, and May 2008, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations sufficient for adjudication purposes were 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for weak foot, bilateral with plantar 
callosities, was granted by a September 1970 rating decision 
and a 10 percent evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5277, effective April 21, 1970.

In a March 2005 VA joints examination report, the Veteran 
stated that his feet were not weak and that the disability 
had been improperly characterized in that manner.  He 
reported that he experienced foot pain that had increased 
since military service.  The Veteran reported average foot 
pain at a level of 9 or 10 on a scale from 1 to 10.  He 
reported that the pain occurred "off and on" and could be 
triggered by any running, walking for more than an hour, or 
without any identifiable triggers.  The Veteran reported 
occasional stiffness, swelling, heat, redness, instability, 
giving way, fatigability, and lack of endurance.  He also 
reported toe and foot numbness after 45 minutes of driving or 
"long" walking.  The Veteran also complained of a plantar 
wart on his left foot since military service that was 
painful.  On physical examination, the Veteran limped on the 
left and was able to walk on his toes and heels.  All toes, 
except for the great toes, were hyperflexed.  There was a 
full range of motion in both feet and all toes.  No calluses 
were seen on the soles of the feet.  The diagnoses were 
recurrent foot pain and lack of endurance and chronic left 
plantar wart.

In an April 2005 VA outpatient medical report, the Veteran 
complained of foot pain.  He denied alteration of gait, 
alteration of coordination, loss of strength, and numbness.  
On physical examination, no musculoskeletal abnormalities 
were noted.

In a June 2006 private medical report, the Veteran complained 
of "bad feet."  On physical examination, the Veteran had a 
full range of motion in all joints.  The Veteran's feet were 
warm to the touch, bilaterally, with strongly palpable 
dorsalis pedis and posterior tibial pulses, bilaterally.  
Muscle strength was normal.  The Veteran's station and gait 
were "totally normal" with "quite good overall speed, 
stability, and endurance."  The Veteran did not need or use 
assistive devices and he had no difficulty or discomfort with 
getting on and off of the examination table.  He could 
tandem, toe, and heel walk "extremely well."  The examiner 
stated that the Veteran appeared to be "grossly intact and 
generally quite functional in an . . . orthopedic sense 
without any other overt potentially limiting deficits of any 
kind being readily appreciated."

An April 2008 VA feet examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
complained of constant bilateral foot pain at a level of 7 on 
a scale from 1 to 10.  He reported that the pain increased to 
a level of 10 with walking or standing for more than 15 
minutes.  The Veteran reported that he treated the pain with 
medication and rest.  On physical examination, the Veteran 
was in no distress and was not using assistive equipment.  
While standing, the Veteran's hind feet were "in neutral," 
and his forefoot had moderate pronation with minimal arch.  
There was very slight rotation at the great toes.  The 
Veteran was able to walk on his toes and heels and his gait 
was not antalgic.  No abnormalities were noted on sensory or 
strength examination.  Both feet were warm with the right 
foot slightly redder than the left foot.  No dorsalis pedis 
or posterior tibial pulses could be felt on the right.  The 
Veteran had "1+" posterior tibial pulse on the left, but 
there was no palpable dorsalis pedis pulse.  On range of 
motion examination, the Veteran had ankle dorsiflexion to 10 
degrees, bilaterally, and ankle plantar flexion to 40 
degrees, bilaterally.  There was no additional limitation of 
motion on repetition due to pain, weakness, fatigue, or lack 
of endurance.  There was mild tenderness over the medial 
aspect of the right foot and the lateral aspect of the left 
foot.  There were mild callosities over the mid-metatarsal 
heads on the left and over the fifth metatarsal head on the 
right.  The callosities were mildly tender.  The examiner 
stated that radiographic examination indicated possible 
bilateral hammertoe deformities and possible pes planus.  The 
impression was chronic bilateral flatfeet.

The Veteran's bilateral foot disability is rated under 
Diagnostic Code 5277, which contemplates bilateral weak foot, 
which is rated on the underlying condition.  In this case, 
the medical evidence of record shows that the Veterans 
service-connected foot disability is currently diagnosed as 
flatfeet.  Accordingly, the Veteran's bilateral foot symptoms 
are most analogous to an evaluation under Diagnostic Code 
5276, which contemplates acquired flatfoot.  38 C.F.R. 
§ 4.104, Diagnostic Code 5276.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for acquired flatfoot, both bilateral 
and unilateral, that is moderate in severity with weight-
bearing line over or medial to the great toe, inward bowing 
of the atendo achillis, pain on manipulation and use of the 
feet.  Severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, warrants a 20 percent evaluation 
if it is unilateral and a 30 percent evaluation if it is 
bilateral.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the atendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, warrants a 30 percent evaluation if it is 
unilateral and a 40 percent evaluation if it is bilateral.  
Id.

The medical evidence of record shows that the Veteran's 
bilateral foot disability is manifested by pain, limitation 
of motion to 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion, and mildly painful callosities.  The medical 
evidence of record does not show that the Veteran's bilateral 
foot disability has ever been manifested by marked deformity 
or objective swelling on use.  While pain and callosities 
were noted on physical examination, these manifestations did 
not warrant a characterization of "severe."  In March 2005, 
the Veteran reported that pain after an hour of walking, no 
calluses were noted, and the Veteran had full range of motion 
in both feet and all toes.  In June 2006, the Veteran's 
station and gait were "totally normal" and he could tandem, 
toe, and heel walk "extremely well."  In April 2008, there 
was tenderness over the medial aspect of the right foot and 
the lateral aspect of the left foot, but it was characterized 
as mild.  Similarly, while callosities were noted, they were 
characterized as mild and were described as being mildly 
tender.  The Veteran also had pronation of the forefoot, but 
it was characterized as being moderate in severity.  
Accordingly, the Veteran's bilateral foot pain and 
callosities are not sufficient to find that his bilateral 
flatfoot is severe in degree.  As such, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5276.

As for other provisions under the Schedule, there is no 
medical evidence that the Veteran currently has weak foot, 
claw foot, Morton's disease, hallux valgus, hallux rigidus, 
or malunion or nonunion of the tarsal or metatarsal bones.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under the Diagnostic Codes corresponding to these 
symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278, 5279, 5280, 5281, and 5283 (2009).  While the 
evidence of record indicates that the Veteran may have 
hammertoes, a 10 percent evaluation is the maximum award 
available under Diagnostic Code 5282.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2009).  Accordingly, an evaluation in 
excess of 10 percent cannot be awarded under Diagnostic Code 
5282.  The medical evidence of record also shows that the 
Veteran's bilateral foot disability results in limitation of 
motion of the ankle.  However, this limitation of motion was 
manifested by, at most, the loss of 10 degrees of 
dorsiflexion and 5 degrees of plantar flexion.  This is not 
sufficiently severe to warrant a characterization of marked, 
as opposed to moderate limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2009).  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5271.

The Board has also considered whether application of the 
bilateral factor is warranted for the Veteran's bilateral 
foot disability under 38 C.F.R. § 4.26 (2009).  However, the 
Schedule specifically accounts for the bilateral nature of 
the disability in both the provisions for weak foot, under 
which the Veteran is currently evaluated, and flatfoot, which 
is most analogous to the Veteran's symptoms.  Accordingly, 
the bilateral factor is not applicable to this disability, as 
its bilateral nature is already specifically taken into 
account when determining the currently assigned rating.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system by limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has considered the Veteran's complaints of 
pain and tenderness in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
a rating greater than 10 percent for a bilateral foot 
disability.  The medical evidence of record shows that, at 
worst, the Veteran's bilateral foot disability results in the 
loss of 10 degrees of dorsiflexion and 5 degrees of plantar 
flexion.  Furthermore, there is no medical evidence of record 
that the Veteran experiences additional limitation of motion 
on repetition due to pain, weakness, fatigue, or lack of 
endurance.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
While the Veteran has complaints of pain on manipulation and 
use, the objective findings show no more than mild 
disability.  Finally, the Board notes that pain on 
manipulation and use is explicitly mentioned in the criteria 
for evaluation of flatfeet and has thus been specifically 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The final remaining diagnostic code is Diagnostic Code 5284 
for other foot injuries without further description.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this 
Diagnostic Code, a 10 percent evaluation is warranted for 
moderate foot injuries, a 20 percent evaluation is warranted 
for moderately severe foot injuries, a 30 percent evaluation 
is warranted for severe foot injuries, and a 40 percent 
evaluation is warranted for actual loss of use of the foot.  
Id.  The words "moderate," "moderately severe," and 
"severe" are not defined in Diagnostic Code 5284.  Rather 
than applying a mechanical formula, the Board must evaluate 
the evidence of record to determine which characterization is 
most appropriate for the Veteran's bilateral foot disability.  
In addition, Diagnostic Code 5284 does not specifically 
account for the bilateral nature of foot disabilities, and as 
such if a compensable evaluation is found to be warranted 
under Diagnostic Code 5284, separate evaluations would be 
warranted for the Veteran's left and right feet, as well as 
application of the bilateral factor.  See 38 C.F.R. § 4.26.  
It is appropriate to consider the Veteran's bilateral foot 
disability under this diagnostic code, as the symptoms of the 
Veteran's service-connected bilateral foot disability are 
multifaceted.

The medical evidence of record shows that the manifestations 
of the Veteran's bilateral foot disability are not 
sufficiently symptomatic to warrant a characterization of 
moderate, moderately severe, or severe.  The March 2005 VA 
joints examination report stated that on physical examination 
the only objective manifestations noted were limping on the 
left foot and hyperflexed toes.  The April 2005 VA outpatient 
medical report found no musculoskeletal abnormalities.  The 
June 2006 private medical report characterized the findings 
that were related to the Veteran's feet as "normal," 
"totally normal," "quite good," "extremely well," 
"grossly intact," "generally quite functional," and 
"without any other overt potentially limiting deficits of 
any kind."  The April 2008 VA feet examination report found 
that the Veteran was "in no distress" and had "very 
slight" rotation of the great toes, "mild" tenderness in 
both feet, and "mild" callosities which were "mildly" 
tender.  Indeed, the only medical evidence of record which 
characterizes the Veteran's objective manifestations as 
anything other than normal or mild, is the finding of 
"moderate" pronation in the April 2008 VA feet examination 
report.  Given the preponderance of the evidence of no or 
mild disability, this finding alone is not sufficient to 
warrant a characterization of the Veteran's bilateral foot 
disability as moderate in severity.  Accordingly, the 
preponderance of the medical evidence of record shows that 
the manifestations of the Veteran's bilateral foot 
disabilities do not warrant a characterization of moderate in 
severity or higher.  Accordingly, a compensable evaluation is 
not warranted under Diagnostic Code 5284.  See 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5284 (2009).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for a bilateral foot disability 
inadequate.  The Veteran's bilateral foot disability was 
evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's bilateral foot 
disability is manifested by flatfeet, pain, limitation of 
motion to 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion, and mildly painful callosities.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disabilities rating for his bilateral foot disorder.  A 
rating in excess of the currently assigned rating is provided 
for certain manifestations of foot disabilities, including 
acquired flatfoot, but the medical evidence reflects that 
those manifestations are not present in this case.  The 
criteria for a 10 percent rating for the Veteran's 
service-connected bilateral foot disorder more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5284.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  While there may 
have been day-to-day fluctuations of the Veteran's bilateral 
foot disorder, and although one medical report characterized 
pronation of the feet as "moderate," the overall disability 
of the feet has been found, at the most, mild, and the 
evidence shows no distinct periods of time during which his 
bilateral foot disorder has varied to such an extent that a 
rating in excess of 10 percent would be warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.344 
(2009) (VA will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations); see also Hart, 21 
Vet. App. at 509.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 10 percent, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 
7 Vet. App. at 208.

ORDER

The part of the August 14, 2009 decision of the Board that 
denied an increased evaluation for service-connected 
bilateral weak foot, with plantar callosities, is vacated.

An evaluation in excess of 10 percent for weak foot, 
bilateral, with plantar callosities, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


